ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
NMS Management, Inc.                          )       ASBCA No. 61519
                                              )
Under Contract No. N00244-15-C-0020           )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Hector M. Benavides, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX


APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Kevin Lyster, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 17, 2020



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61519, Appeal of NMS
Management, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 17, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals